DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first flexible connecting member forming a connection structure having a shape of an inverted figure eight expressed in Simplified Chinese (claim 3), the second flexible connecting member being spirally wound on the support unit with a space between every adjacent turns (claim 9), and the first and second flexible connecting members respectively formed as a linear structure, a strip structure or a ribbon structure (claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 9, 16 and 19 are objected to because of the following informalities: the last line of claim 9 states “ever adjacent turns” (emphasis added), the last two lines of claim 16 state “the high-height-wave support units are unconnected to the first flexible connecting members” (emphasis added), the last line of claim 19 states “the peaks of the high-height-wave support units are unfixed to the membrane” (emphasis added), and line 3 of claim 19 sets forth the term “the out surface” (emphasis added); all these instances set forth improper grammar.  It is suggested the word “turns” be made singular into “turn”, the word “unconnected” be deleted and replaced with the words “not connected”, the word “unfixed” be deleted and replaced with the words “not fixed”, and the term “the out surface” be amended to state “the outer surface”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 9, 10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, which sets forth the parameter of the first flexible connecting member forming a connection structure having “a shape of an inverted figure eight expressed in Simplified Chinese” ”; however, this parameter is found to be confusing, since it is not clear what exactly, structurally, is meant by “an inverted figure eight expressed in Simplified Chinese”.  Since this application is being examined in the United States, one of ordinary skill is not/would not be familiar with what a figure eight expressed in Simplified Chinese would look like, and therefore would not reasonably be apprised of the scope of the invention, thereby rendering the claim indefinite.
Regarding claim 9, which sets forth the parameter of the second flexible connecting member being spirally wound “on the support unit with a space between every adjacent turns”; however, this parameter is found to be confusing, since it is not clear what exactly is meant by the term “turns”. Is a turn considered a peak, or a valley, or a combination of a peak and a valley together, or some other completely different structure. Thus, one having ordinary skill in the art would not reasonably be apprised of the scope of the invention, thereby rendering the claim indefinite.
Regarding claim 15, which sets forth the parameter of the first and second flexible connecting members respectively being formed as “a linear structure, a strip structure or a ribbon structure”; however, this parameter is found to be confusing.  It is not clear what exact limitation this parameter is trying to impart on the final device; is it structural, i.e. the structure is liner, or that of a strip, etc., or is it material, i.e. the connecting members are a type of ribbon material.  Furthermore, it is not clear what exact structure a ribbon structure would be, and/or what kind of material a linear or strip structure would entail. Thus, one having ordinary skill in the art would not reasonably be apprised of the scope of the invention, thereby rendering the claim indefinite.
Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN 105769383 A), hereinafter Wang.
Regarding claim 1, Wang discloses a highly flexible stent (100), illustrated in Figure 1, comprising a plurality of annular supports (110) arranged in an axial direction, each of the annular supports (110) being formed by a plurality of wave-shaped support units connected end to end, each of the support units comprising a peak (111), a valley (112), and a bar (113) connected between the peak and the valley, illustrated in Figures 1 and 2a, wherein, within two adjacent annular supports (110), the peaks (111) of the support units of one annular support are connected to the valleys (112) of the support units of an other annular support by first flexible connecting members (120), and the first flexible connecting member (124) further extends to and is wound onto at least one support unit to form a second flexible (121/122) connecting member, illustrated in Figures 1 and 4-5d.
Regarding claim 2, Wang discloses the highly flexible stent according to claim 1, wherein the support units in different annular supports (110) have the same wavelengths, and the supports units are respectively aligned in the axial direction and arranged in columns, and wherein within two adjacent annular supports (110), the first flexible connecting member (124) is connected between a peak (111) and a valley (112) which are located in different columns in the axial direction, illustrated in Figures 1 and 4-5d.
Regarding claim 3, Wang discloses the highly flexible stent according to claim 2, wherein the first flexible connecting member (124) is connected between the peak (111) of one support unit and both the valleys (112) of the support units of the adjacent annular support in two adjacent columns, to form a connection structure having a shape of an inverted figure eight expressed in Simplified Chinese, illustrated in Figures 1 and 4-5d.
Regarding claim 4, Wang discloses the highly flexible stent according to claim 3, wherein within one annular support (110), each valley (112) is connected with the first flexible connecting member (124), and a portion of the peaks (111) are connected to the first flexible connecting members (124), illustrated in Figures 1 and 4-5d.
Regarding claim 5, Wang discloses the highly flexible stent according to claim 1, wherein the first flexible connecting member (124) is continuously connected with at least the second flexible connecting member (121/122) in a column adjacent to the support unit to which the first flexible connecting member is connected, illustrated in Figures 1 and 4-5d.
Regarding claim 6, Wang discloses the highly flexible stent according to claim 5, wherein the first flexible connecting members (124) connecting the support units of two axially adjacent annular supports (110) are continuously connected to the second flexible connecting members (121/122) on the support units of one of two axially adjacent annular supports (110), illustrated in Figures 1 and 4-5d.
Regarding claim 7, Wang discloses the highly flexible stent according to claim 6, wherein the first flexible connecting members (124) connecting the support units of two axially adjacent annular supports (110) and the second flexible connecting members (121/122) on the support unit of one of the two axially adjacent annular supports (110) are formed as one-piece structure, illustrated in Figures 1 and 4-5d.
Regarding claim 8, Wang discloses the highly flexible stent according to claim 7, wherein the first flexible connecting member (124) and the second flexible connecting member (121/122) of at least two adjacent columns in the axial direction are formed as one-piece structure from a proximal end to a distal end, illustrated in Figures 1 and 4-5d.
Regarding claims 9 and 10, Wang discloses the highly flexible stent according to claim 1, wherein the second flexible connecting member (121/122) is spirally wound, clockwise and/or counterclockwise, on the support unit with a space between every adjacent turns, illustrated in Figures 1, 4-5d and modified figure 4, below.

    PNG
    media_image1.png
    466
    470
    media_image1.png
    Greyscale

Regarding claim 11, Wang discloses the highly flexible stent according to claim 1, wherein the support units comprise wound support units with the second flexible connecting members (121/122) wound there around, and bare support units (BU) without a second flexible connecting member (121/122) wound there around, and wherein the wound support units and the bare support units are alternately arranged, illustrated in Figures 1, 4-5d and modified figure 4, above.
Regarding claim 12, Wang discloses the highly flexible stent according to claim 11, wherein within a same annular support (110), the wound support units (121/122) and the bare support units (BU) are alternately and repeatedly arranged, illustrated in Figures 1, 4-5d and modified figure 4, above.
Regarding claim 13, Wang discloses the highly flexible stent according to claim 11, wherein in the axial direction, the wound support units (121/122) and the bare support units (BU) of different annular supports (110) are alternately and repeatedly arranged in a column, illustrated in Figures 1, 4-5d and modified figure 4, above.
Regarding claim 14, Wang discloses the highly flexible stent according to claim 11, wherein the wound support unit (121/122) is a partial-wound support unit in which the flexible connecting member (120) is wound around the support unit from the peak/valley (111/112) to the bar (113), illustrated in Figures 1, 4-5d and modified figure 4, above (to clarify, the flexible connecting member is wound from/around the peak/valley 111/112 to an end portion/tip of bar 113).
Regarding claim 15, Wang discloses the highly flexible stent according to claim 1, wherein the first flexible connecting member (124) and the second flexible connecting member (121/122) are respectively formed as a linear/strip/ribbon structure, illustrated in Figures 1 and 4-5d.
Regarding claim 17, Wang discloses the highly flexible stent according to claim 1, wherein the first flexible connecting member (124) are connected between the peak (111) and the valley (112) of support units in different annular supports (110) by means of winding, illustrated in Figures 1 and 4-5d.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above, and in view of Giasolli et al. (US PG Pub. 2012/0035705), hereinafter Giasolli.
Regarding claim 16, Wang discloses the highly flexible stent according to claim 1, but does not specifically teach the annular support having an unequal height wave support formed by high-height wave support units and low-height wave support units, wherein the peaks of the low-height wave support units are connected to the first flexible connecting member and the peaks of the high-height wave support units are unconnected to the first flexible connecting members.
	However, Giasolli teaches a vascular device (10’), in the same field of endeavor, comprising annular supports (12) having an unequal height wave support formed by high-height wave support units and low-height wave support units, wherein the peaks of the low-height wave support units are connected to a connecting member (14) and the peaks of the high-height wave support units are unconnected to the first flexible connecting member, illustrated in Figures 5A and 5B ([0130]); varying heights/amplitudes of an annular support provides enhanced compression for greater compressibility during delivery of the device, thereby allowing for implantation/delivery into smaller vessels ([0132]).
	In view of the teachings of Giasolli, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the annular supports, of the flexible stent of Wang, to have unequal height wave support formed by high-height wave support units and low-height wave support units, wherein the peaks of the low-height wave support units are connected to the first flexible connecting member and the peaks of the high-height wave support units are unconnected to the first flexible connecting members, in order to enhance compression for greater compressibility during delivery of the stent, thereby allowing for implantation/delivery into smaller vessels, as taught by Giasolli.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above, and in view of Thornton et al. (US PG Pub. 2002/0099436), hereinafter Thornton, and Giasolli.
Regarding claims 18-20, Wang discloses the highly flexible stent according to claim 1, but does not specifically teach the stent further comprising a tubular membrane, comprising inner layer and outer layers of membrane, and the annular support having an unequal-height formed by high-height-wave support units and low-height-wave support units, wherein the annular/unequal-height-wave support is fixed on an outer surface of the inner layer of membrane, the low-height-wave support units are fixed to the outer layer of membrane, and the peaks of the high-height-wave support units are not fixed to the outer layer of membrane.
	However, Thornton teaches a vascular device (106), illustrated in Figure 3, in the same field of endeavor, comprising a tubular membrane having an inner membrane layer (124) and an outer membrane layer (128) and annular supports (125), wherein the annular supports (125) are fixed to an outer surface of the inner membrane layer (124) and to an inner surface of the outer membrane layer (125), and the peaks of the annular supports (126) are not fixed to the outer membrane layer (125), illustrated in Figure 3 (Thornton: [0004] & [0092]).  The combination of a stent and membrane/graft being useful in treating aneurysms, allowing to reestablish a flow lumen while providing support and resisting occlusions or restenosis (Thornton: [0004]); and allowing peak portions to be unfixed/not connected to the outer membrane layer reduce shear stresses, thereby reducing the risk of membrane/graft tearing during compression and/or bending of the device (Thornton: [0093]).  Furthermore, Giasolli teaches a vascular device (10’), in the same field of endeavor, comprising annular supports (12) having an unequal height wave support formed by high-height wave support units and low-height wave support units, illustrated in Figures 5A and 5B (Giasolli: [0130]); varying heights/amplitudes of an annular support provides enhanced compression for greater compressibility during delivery of the device, thereby allowing for implantation/delivery into smaller vessels (Giasolli: [0132]).  
	In view of the teachings of Thornton and Giasolli, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the stent, of Wang, to comprise a tubular membrane, comprising inner and outer layers, and for the annular supports to have unequal-height formed by high-height-wave support units and low-height-wave support units, wherein the annular supports are fixed on an outer surface of the inner layer of membrane, the low-height-wave support units are fixed to the outer layer of membrane, and the peaks of the high-height-wave support units are not fixed to the outer layer of membrane, in order to provide the device as a stent-graft to treat aneurysms, allowing to reestablish a flow lumen while providing support and resisting occlusions or restenosis, while reducing shear stress to lower the risk of membrane/graft tearing during compression and/or bending, and  to provide the device with enhanced compression for greater compressibility during delivery, thereby allowing for implantation/delivery into smaller vessels, as taught by Thornton and Giasolli.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774